       Case 1:19-cv-01058-CL         Document 1      Filed 07/08/19      Page 1 of 9




Robert K. Meyer, OSB #086470
Meyer Stephenson
1 SW Columbia, Suite 1850
Portland, OR 97258
Phone: 503/ 459-4010
Email: robert@oregonworkplacelaw.com
Of Attorneys for Plaintiff




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                    MEDFORD DIVISION


 DAVID SUNNY,                                               Case No.
                                Plaintiff,
                                                            COMPLAINT
        v.
                                                            Unlawful Employment Practices in
                                                            violation of 659A.199, 659A.183; ORS
                                                            653.641; FMLA (29 U.S.C. § 2601 et
 MET ONE INSTRUMENTS, INC.,                                 seq.); Common Law Wrongful
                                                            Discharge

                                Defendant.
                                                            DEMAND FOR JURY TRIAL


                                     Nature of the Action
                                               1.
       Plaintiff brings this action for monetary relief, damages, costs, punitive damages and
attorney’s fees for himself to redress injuries done to him by Defendant or officers, employees
or agents of Defendant in violation of his rights under the Family Medical Leave Act, 29
U.S.C. § 2601 et seq. (hereafter “FMLA”), Oregon Revised Statutes 659A.199, 659A.183,
and 653.641, and the common law.
                                  Jurisdictional Allegations
                                               2.
       This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C §1332 as
Plaintiff is a citizen of a different state than Defendant and the amount in controversy exceeds

1 | Complaint
        Case 1:19-cv-01058-CL         Document 1        Filed 07/08/19     Page 2 of 9




$75,000. This Court also has jurisdiction over Plaintiff’s federal claims under 29 U.S.C. §
2601 et seq. pursuant to 28 U.S.C. §§ 1331. This Court also has supplemental jurisdiction
over Plaintiff’s state claims pursuant to 42 U.S.C. § 1367 as the state claims arise from the
same nucleus of operative facts as the federal claims.
                                                3.
        Venue is proper within the District of Oregon, Medford Division, pursuant to 28
U.S.C. § 1391(b) because all or substantially all of Plaintiff’s claims arose in this judicial
district.
                                  General Factual Allegations
                                                4.
        Plaintiff is a resident of Catoosa, Oklahoma.
                                                5.
        Defendant is an Oregon corporation with its principal place of business in Grants Pass,
Oregon.
                                                6.
        At all material times, Plaintiff was employed by Defendant in Oregon performing
work in the Medford Division of Oregon District Court.
                                                7.
        At all material times, Defendant was Plaintiff’s employer, Plaintiff was supervised by
Defendant’s employees or agents, and Plaintiff relied on the actual or apparent authority of
Defendant’s employees, supervisors and management, including Mike Putnam.
                                                8.
        Defendant was at all material times a company with 25 or more employees in Oregon
and 50 or more employees within a 75-mile radius.
                                                9.
        Defendant hired Plaintiff on or about August 14, 2017 as a service technician.




2 | Complaint
          Case 1:19-cv-01058-CL        Document 1      Filed 07/08/19     Page 3 of 9




                                                10.
          From on or about October 2018 through January 2019, Plaintiff reported concerns to
his lead worker Jeff Christopherson, Safety Representative Danna Zavolta, and Service
Department Manager Mike Putnam regarding inadequate lighting to work safely and working
on a C-SASS that was over 100 decibels when the current safe level was established at 85
decibels. Plaintiff also presented Defendant with the OSHA guidelines on these issues.
However, Defendant disregarded Plaintiff’s concerns.
                                                11.
          In or around November 2018, Plaintiff requested Defendant provide him with noise
canceling headphones as protective gear. Defendant refused to provide the protective gear.
                                                12.
          On or about January 1, 2019, Plaintiff came down with the flu and had to seek medical
care. Plaintiff was seen that day by his medical provider diagnosed Plaintiff with the flu.
                                                13.
          On or about January 2, 2019, despite being sick, Plaintiff went to work at Defendant.
After Plaintiff arrived, however, he realized that he was too sick to work. As Putnam had not
yet arrived at work, Plaintiff reported to his lead, Jeff Christopherson, that he was too sick to
work and needed to take medical leave. Christopherson told Plaintiff to go ahead and go.
Plaintiff then punched out. Prior to leaving, Plaintiff also discussed with Daisy Jones that he
was leaving because he was sick.
                                                14.
          The following morning, on or about January 3, 2019, Plaintiff sent a text message to
Putnam and Jones that he was taking another sick day due to his having the flu and a sore
throat.
                                                15.
          The next morning, on or about January 4, 2019, Plaintiff sent a text message to
Putnam and Jones that he was taking another sick day due to his having the flu and a sore
throat.



3 | Complaint
       Case 1:19-cv-01058-CL          Document 1       Filed 07/08/19        Page 4 of 9




                                               16.
       Later that same morning, while Sunny was being seen in the immediate care facility
for his flu, cough, ear and head pressure, and sprained ribs, Putnam responded back that
Defendant had terminated his employment on January 2nd for walking off the job and refusing
to perform duties asked by his supervisor. Plaintiff informed Defendant’s HR Manager that
morning about the violation of his sick leave rights but Defendant proceeded with the
termination.
                                     First Claim For Relief
                         Whistleblower Retaliation – ORS 659A.199
                                               17.
       Plaintiff realleges the paragraphs above as fully set forth herein.
                                               18.
       Defendant retaliated against Plaintiff in the terms and conditions of his employment by
terminating Plaintiff in substantial part for opposing and/or reporting in good faith what
Plaintiff believed to be illegal conduct, as well as evidence of violations of federal and/or state
laws, rules, or regulations, including, but not limited to ORS 654.010, ORS 654.022, ORS
654.062, and OAR 839-004-0001 et seq.
                                               19.
       As a result of Defendant’s unlawful conduct, Plaintiff has incurred and continues to
incur lost wages and benefits in an amount to be proven at trial. Plaintiff will continue to
have lost income and benefits into the future. Plaintiff is entitled to recover his economic
damages under ORS 659A.885.
                                               20.
       As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and
will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life
all to his non-pecuniary loss in an amount to be determined at trial. Plaintiff is entitled to
recover his non-economic damages under ORS 659A.885. Plaintiff also seeks punitive
damages due to Defendant’s reckless disregard of his rights.



4 | Complaint
          Case 1:19-cv-01058-CL         Document 1       Filed 07/08/19      Page 5 of 9




                                                  21.
          Plaintiff is entitled to recover his costs and attorneys’ fees pursuant to ORS 659A.885
and ORS 20.107.
                                      Second Claim For Relief
                          FMLA Leave Denial/Interference/Retaliation
                                                  22.
          Plaintiff realleges the above paragraphs as if fully set forth herein.
                                                  23.
          At all material times, Plaintiff had been employed by Defendant for 12 months and
had performed at least 1,250 hours of service for Defendant during the preceding 12-month
period.
                                                  24.
          At all material times, Plaintiff suffered from a serious health condition.
                                                  25.
          Plaintiff utilized leave that was protected leave under FMLA.
                                                  26.
          As set forth above, Defendant denied, interfered with, discriminated and/or retaliated
against Plaintiff for utilizing and/or attempting to utilize protected medical leave by taking
adverse employment actions against Plaintiff, including, but not limited to, interfering with
Plaintiff’s right to take medical leave, failing to reinstate Plaintiff when he was cleared to
return to work, and terminating Plaintiff in retaliation for inquiring about/ taking protected
medical leave.
                                                  27.
          In perpetrating the above actions, Defendant violated 29 U.S.C. § 2601 et seq. causing
Plaintiff to suffer damages.
                                                  28.
          As a result of Defendant’s unlawful conduct, Plaintiff has incurred and continues to



5 | Complaint
       Case 1:19-cv-01058-CL         Document 1         Filed 07/08/19    Page 6 of 9




incur lost wages and benefits in an amount to be proven at trial. Plaintiff will continue to
have lost income and benefits into the future.
                                                 29.
       In perpetrating the above actions, Defendant acted willfully and/or with knowledge
that its actions were in violation of FMLA or with reckless disregard of whether it was
violating FMLA. As such, Plaintiff is entitled to liquidated damages for Defendant’s
violation of his FMLA rights in an amount equal to the sum of Plaintiff’s lost wages and
benefits, plus prejudgment interest thereon pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii).
                                                 30.
       Plaintiff is entitled to recover his costs and attorney’s fees pursuant to 29 U.S.C. §
2617(a)(3).
                                    Third Claim For Relief
           ORS 659A.183 – OFLA Interference, Discrimination, or Retaliation
                                                  31.
       Plaintiff realleges the paragraphs above as if fully set forth herein.
                                                  32.
       At all material times, Plaintiff suffered from a serious health condition.
                                                  33.
       Plaintiff invoked his need for, utilized and/or attempted to utilize leave that was
protected leave under Oregon law.
                                                  34.
       As set forth above, Defendant denied, interfered with, discriminated and/or retaliated
against Plaintiff for invoking, utilizing and/or attempting to utilize protected medical leave by
taking adverse employment actions against Plaintiff.
                                                  35.
       Plaintiff re-alleges his damages, injunctive relief, costs, and attorneys’ fees as stated in
paragraphs 19, 21, 27and 28 above.




6 | Complaint
       Case 1:19-cv-01058-CL          Document 1       Filed 07/08/19     Page 7 of 9




                                   Fourth Claim For Relief
    ORS 653.641 – Oregon’s Sick Time Law Denial, Interference, Discrimination, or
                                           Retaliation
                                                 36.
       Plaintiff realleges the paragraphs above as if fully set forth herein.
                                                 37.
       At all relevant times, Plaintiff qualified for sick time under ORS 653.616.
                                                 38.
       Plaintiff invoked his need for, utilized and/or attempted to utilize leave that was
protected sick leave under Oregon law.
                                                 39.
       As set forth above, Defendant denied, interfered with, discriminated and/or retaliated
against Plaintiff for invoking, utilizing and/or attempting to utilize protected sick time by
taking adverse employment actions against Plaintiff, including terminating Plaintiff.
                                                 40.
       Plaintiff re-alleges his damages, injunctive relief, costs, and attorneys’ fees as stated in
paragraphs 19, 21, 27and 28 above.
                                    Fifth Claim For Relief
                     Wrongful Discharge in Violation of Public Policy
                                                 41.
       Plaintiff realleges the paragraphs above as if fully set forth herein.
                                                 42.
       At all materials times, the public policy of Oregon prohibited an employer from retaliating
against an employee for inquiring about and/or invoking his rights and/or utilizing and/or
attempting to utilize the protected medical leave. This public policy is embodied in the common
law, statutes, and regulations of the State of Oregon and the United States protecting the public



7 | Complaint
       Case 1:19-cv-01058-CL          Document 1       Filed 07/08/19      Page 8 of 9




and employees including, but not limited to: ORS 659A.183; OAR 839-009-0200 et seq.; 29
U.S.C. §2601, et seq.; and Yeager v. Providence Health System Oregon, 195 Or App 134 (2004).
                                                 43.
        Defendant, through its agents and/or employees, violated the above public policies by
denying, failing to provide, interfering with, discriminating and retaliating against Plaintiff for
inquiring about and/or invoking his rights and/or utilizing and/or attempting to utilize
protected medical leave. The discharge was unlawful and in violation of the public policy of
the State of Oregon.
                                                 44.
        Defendant’s discharge of Plaintiff was in retaliation for Plaintiff’s pursuit and exercise
of Plaintiff’s rights related to Plaintiff’s role as an employee, which rights are of important
public interest.
                                                45.
        Plaintiff re-alleges his economic, non-economic, and punitive damages, as well as his
costs, and attorneys’ fees as stated in the paragraphs above.
                                        Prayer for Relief
        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
1.      For permanent injunctive relief enjoining Defendant, its officers, employees and
        agents from engaging in any disability or injured worker discrimination or retaliation.
2.      Economic damages and future losses to be determined at trial;
3.      Non-economic damages to be determined at trial;
4.      Liquidated damages in an amount equal to Plaintiff’s lost wages and benefits to be
        determined at trial;
5.      Punitive damages in an amount to be determined at trial;
6.      Reasonable costs and attorneys’ fees; and




8 | Complaint
      Case 1:19-cv-01058-CL         Document 1      Filed 07/08/19     Page 9 of 9




7.     For such other and further relief as the Court may deem just and equitable.


DATED this 3rd day of July, 2019.


                                            s/ Robert Meyer
                                            Robert K. Meyer, OSB #086470
                                            Of Attorneys for Plaintiff




9 | Complaint
